United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                  Nos. 07-1043/1044
                                    ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeals from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
Katherine T. Williams,                    *
                                          *   [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: December 28, 2007
                                  Filed: February 8, 2008
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       In these consolidated appeals, Katherine Williams challenges the prison
sentences--totaling 168 months--the district court1 imposed after she pleaded guilty
to distribution and possession with intent to distribute 50 grams or more of cocaine
base, in violation of 21 U.S.C. § 841(a)(1), (b)(1), and failing to appear at sentencing,
in violation of 18 U.S.C. § 3146(a)(1). For reversal, she argues that the district court
erred in denying her an acceptance-of-responsibility reduction under U.S.S.G.
§ 3E1.1, and that the sentences are unreasonable.

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       We conclude that the district court did not clearly err in denying an acceptance-
of-responsibility reduction. See United States v. Long Soldier, 431 F.3d 1120, 1122-
23 (8th Cir. 2005) (standard of review; this court gives great deference to district
court’s denial of acceptance-of-responsibility request). Although Williams had
pleaded guilty, her subsequent actions--including absconding and resisting arrest--
were inconsistent with acceptance of responsibility, resulted in an obstruction-of-
justice enhancement, and were not justified by extraordinary circumstances. See
U.S.S.G. § 3E1.1, comment. (n.2) (defendant’s acceptance of responsibility “may be
outweighed by conduct of the defendant that is inconsistent with such acceptance of
responsibility. A defendant who enters a guilty plea is not entitled to an adjustment
under this section as a matter of right.”), (n.4) (conduct resulting in obstruction-of-
justice enhancement ordinarily indicates lack of acceptance of responsibility, except
in extraordinary cases); United States v. Campos, 362 F.3d 1013, 1016-17 (8th Cir.
2004) (extraordinary circumstances evaluation takes into account totality of
circumstances, including whether obstruction was isolated early incident or ongoing
attempt to obstruct prosecution, whether defendant voluntarily terminated his
obstruction or was stopped by law enforcement, and whether defendant admitted and
recanted his obstruction or denied it at sentencing (citing United States v. Honken,
184 F.3d 961, 968-69 (8th Cir. 1999)).

       We further conclude that Williams’s combined prison sentences--at the bottom
of the applicable advisory Guidelines range--are not unreasonable and were not an
abuse of the district court’s discretion. The court expressly considered appropriate
factors under 18 U.S.C. § 3553(a), such as the Guidelines imprisonment range and
Williams’s character and history. Further, nothing in the record indicates that the
district court based the sentences on an improper or irrelevant factor, failed to consider
a relevant factor, or made a clear error of judgment in weighing appropriate factors.
See 18 U.S.C. § 3553(a)(1), (4); Gall v. United States, 128 S. Ct. 586, 596 (2007)
(“abuse-of-discretion standard of review applies to appellate review of all sentencing
decisions—whether inside or outside the Guidelines range”); United States v. Booker,

                                           -2-
543 U.S. 220, 264 (2005) (“The courts of appeals review sentencing decisions for
unreasonableness.”); United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005)
(stating ways in which abuse of discretion may occur); see also Rita v. United States,
127 S. Ct. 2456, 2463-68 (2007) (allowing appellate presumption of reasonableness
for sentences within Guidelines range); United States v. Harris, 493 F.3d 928, 932
(8th Cir. 2007) (sentence within advisory Guidelines range is presumptively
reasonable).

      Accordingly, we affirm.
                     ______________________________




                                         -3-